Citation Nr: 0409068	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder for the period 
from February 24, 2000, to October 29, 2001.

2.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder for the period 
from October 29, 2001, to January 14, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina (NC), that granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluating it as 30 
percent disabling effective February 24, 2000 (the date of 
the veteran's original service connection claim); and on 
appeal of an July 2002 rating decision that granted the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for PTSD, evaluating it as 70 
percent disabling effective October 29, 2001, and 100 percent 
disabling effective January 14, 2002.  The veteran disagreed 
with the initial disability rating of 30 percent assigned to 
his service-connected PTSD in September 2001.  In a statement 
of the case issued to the veteran and his service 
representative in August 2002, the RO characterized the issue 
on appeal as the propriety of the 30 percent evaluation 
assigned to the veteran's PTSD for the period from February 
24, 2000, to October 29, 2001, and concluded that no change 
was warranted in the denial of this claim.  The veteran 
disagreed with the 70 percent evaluation assigned to his 
service-connected PTSD effective October 29, 2001, in a 
statement received at the RO in January 2003.  

It is noted that, in a supplemental statement of the case 
issued to the veteran and his service representative in May 
2003, the RO again characterized the issue on appeal as the 
propriety of the 30 percent evaluation assigned to the 
veteran's PTSD for the period from February 24, 2000, to 
October 29, 2001, and concluded that no change was warranted 
in the denial of this claim.  The RO also stated that, as the 
August 2002 rating decision had been issued before the 
original appeals period had expired in October 2002, the 
veteran had until August 2003 to perfect an appeal with 
respect to the issues of entitlement to an initial disability 
rating in excess of 30 percent for PTSD for the period from 
February 24, 2000, to October 29, 2001, and entitlement to an 
initial disability rating in excess of 70 percent for PTSD 
for the period from October 29, 2001, to January 14, 2002.  
The veteran perfected a timely appeal with respect to both of 
these issues when he filed a substantive appeal (VA Form 9) 
in June 2003.

Because the veteran has disagreed with the initial disability 
rating of 30 percent assigned to his service-connected PTSD 
for the period from February 24, 2000, to October 29, 2001, 
and with the initial disability rating of 70 percent assigned 
to his service-connected PTSD for the period from October 29, 
2001, to January 14, 2002,  the Board has characterized the 
issues as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by, at 
most, nightmares, sleep disturbance, and an occasional 
decrease in work efficiency, for the period from February 24, 
2000, to October 29, 2001.

2.  The veteran's service-connected PTSD is manifested by, at 
most, occupational and social impairment with deficiencies in 
most areas due to such symptoms as difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships, for the period from October 
29, 2001, to January 14, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met for the period from 
February 24, 2000, to October 29, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD have not been met for the period from 
October 29, 2001, to January 14, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the 30 percent evaluation 
assigned to the veteran's PTSD arose in the September 2001 
notice of disagreement.  The issue of the 70 percent 
evaluation assigned to the veteran's PTSD arose in the 
January 2003 notice of disagreement.  In December 2003, VA's 
General Counsel issued an opinion regarding the applicability 
of the VCAA to an issue initiated in a notice of 
disagreement.  See VAOPGCPREC 8-03.  In that opinion the 
General Counsel held that, although VA must notify a claimant 
of the evidence needed to substantiate a claim on receipt of 
a complete or substantially complete application, VA is not 
obligated to inform the claimant of the evidence needed to 
support an issue that is initially raised in a notice of 
disagreement if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for PTSD.  In a letter dated in March 
2000, after the receipt of a substantially complete 
application for VA benefits and prior to the initial 
adjudication of the currently appealed claim, the RO notified 
the veteran and his service representative of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Specifically, they were advised of the type of evidence 
required to substantiate PTSD claims and were asked to 
provide objective evidence of the veteran's claimed in-
service traumatic events, a description of the veteran's 
claimed PTSD symptoms, the veteran's work history, a list of 
the veteran's treating physicians, and a list of other 
persons who knew of the veteran's claimed PTSD.  The veteran 
and his representative also were provided with a copy of the 
appealed rating decisions, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims and the requirement to submit medical evidence that 
established entitlement to an initial disability rating in 
excess of 30 percent for PTSD for the period from February 
24, 2000, to October 29, 2001, and entitlement to an initial 
disability rating in excess of 70 percent for PTSD for the 
period from October 29, 2001, to January 14, 2002.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to an initial 
disability rating in excess of 30 percent for PTSD for the 
period from February 24, 2000, to October 29, 2001, and 
entitlement to an initial disability rating in excess of 70 
percent for PTSD for the period from October 29, 2001, to 
January 14, 2002, poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

As relevant to these claims, the evidence includes the 
veteran's VA outpatient treatment records from the VA Medical 
Center (VAMC) in Durham for the period from June 2000 to 
January 2002 and lay statements.

At the time that he filed his claim of entitlement to service 
connection for PTSD in February 2000, the veteran stated that 
he experienced flashbacks to his service in the Republic of 
Vietnam and he had trouble sleeping at night.  He also stated 
that most of his flashbacks were related to an in-service 
incident when his unit was sent in to retrieve the bodies of 
servicemen who had been killed in a firefight with the enemy 
in the Republic of Vietnam in 1966 or 1967.  Finally, he 
reported that he was being treated for PTSD at VAMC Durham.

A detailed review of the veteran's VA outpatient treatment 
reports for the period from July 2000 to January 2002 reveals 
that, in July 2000, the veteran identified at least one in-
service trauma that involved carrying the bodies of 
servicemen out of combat zones while under enemy fire in the 
Republic of Vietnam.  The veteran also reported distressing 
nightmares associated with his tour of duty in Vietnam, 
trouble falling asleep and staying asleep, and feeling "like 
he always has to be on guard."  The VA examiner noted that 
service connection was not in effect for any disabilities at 
the time of this examination.  The veteran scored within the 
moderate to heavy range of combat exposure on psychological 
testing, and his Beck's Depression Inventory (BDI) was in the 
moderate range of depressive symptoms.  The veteran stated 
that he had held his current job the longest of any of his 
post-service jobs because he had a small degree of contact 
with others, and he reported no social contacts outside of 
his brother and his significant other.  The VA examiner 
stated that the veteran's re-experiencing symptoms, avoidance 
and numbing symptoms, and hyperarousal symptoms were at an 
intensity and frequency that met the diagnostic criteria for 
PTSD.  The VA examiner concluded that the veteran's 
psychological PTSD test scores were consistent with a 
diagnosis of PTSD, and the clinical interview also supported 
a diagnosis of military-related PTSD.  This examiner also 
noted that the veteran had been considerably impaired both 
socially and occupationally by his PTSD.  The veteran's 
Global Assessment of Functioning (GAF) score was 50, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
PTSD.

In a Notice of Disagreement received at the RO in September 
2001, the veteran stated that his GAF score of 50 merited a 
50 percent disability rating for PTSD.

The veteran returned for outpatient treatment of his service-
connected PTSD on October 24, 2001.  At that time, the VA 
social worker noted that the veteran had continued to drink 
alcohol.  The veteran also had significant PTSD symptoms that 
had been exacerbated by the September 11, 2001, terrorist 
attacks.  He denied active suicidal or homicidal ideation.  
The VA social worker concluded that the veteran did not 
represent an acute danger to himself or others.  No further 
assessment was provided.

On VA outpatient report dated October 29, 2001, mental status 
examination of the veteran revealed that his speech had a 
normal tone, rate, and volume, he described his mood as 
"ok," his affect and mood were congruent and appropriate, 
his thought processes were logical and goal directed, there 
were no auditory or visual hallucinations, his insight and 
judgment were intact, and there was no suicidal or homicidal 
ideation.  The VA examiner's assessment included a notation 
that the veteran's PTSD symptoms seemed minimal.  That same 
day, the veteran received an individual supportive counseling 
session at the VAMC.  The VA social worker noted that the 
veteran had denied any suicidal or homicidal ideation.  The 
veteran's GAF score was 45, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  No further assessment was provided.

The veteran received individual PTSD therapy at VAMC Durham 
on November 21, 2001, at which time the VA social worker 
noted that the veteran's PTSD symptoms continued to be severe 
and the veteran continued self-medicating with alcohol.  The 
veteran's GAF score was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood.  The VA social worker stated 
that the veteran had no suicidal or homicidal ideation and 
was not an acute danger to himself or to others.  No further 
assessment was provided.

During follow-up VA outpatient treatment on December 3, 2001, 
no new problems were noted.  It was noted that the veteran 
was employed as a "repair man."  Objective examination of 
the veteran revealed no pertinent results.  The VA examiner 
noted that the veteran had unstable PTSD and unstable 
substance abuse.  The impressions included PTSD, with a 
notation that the veteran had experienced increased 
nightmares with decreased alcohol intake.

On the December 12, 2001 treatment report, the veteran 
complained that his nightmares had become more vivid since he 
had stopped drinking and that he still experienced terminal 
insomnia.  He stated that he had been doing fairly well 
during the day.  The veteran reported that his mood was good, 
he ate well, his energy level was good, and he was able to 
concentrate at work.  Mental status examination of the 
veteran revealed mild psychomotor slowing, speech of normal 
rate, volume and latency, reactive affect, logical and linear 
thought processes, and no apparent delusions.  The veteran 
denied auditory and visual hallucinations and also denied 
suicidal or violent thoughts.  The assessment was that the 
veteran's current symptoms were at night, although he was 
fairly isolated.  No further assessment was provided.

During VA outpatient PTSD therapy session at VAMC Durham on 
December 21, 2001, the veteran stated that he had been 
terminated by his employer the day before this session.  The 
VA social worker observed that the veteran was very upset at 
being terminated and was having significant difficulty 
understanding what had happened.  He also noted that the 
veteran had experienced an exacerbation of his PTSD symptoms 
since the September 11, 2001, terrorist attacks, and this 
exacerbation might account for the veteran's termination.  
Mental status examination of the veteran revealed that he was 
in a dysphoric state secondary to having been terminated from 
his job, his affect was blunted, and he denied any active 
suicidal or homicidal ideation.  The veteran's GAF score was 
35, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The assessment was exacerbation of PTSD, which may have led 
to the veteran's termination from his job.  

In a statement received at the RO on January 14, 2002, the 
veteran notified VA that he had been terminated from his 
employment because of "my inability to get along with my 
supervisor and the people I work with due to my PTSD."  The 
veteran included a copy of his termination letter, which 
noted that the veteran had been terminated due to "lack of 
communication and a decline in work performance."

In a statement received at the RO in January 2003, which the 
RO accepted as a Notice of Disagreement with the July 2002 
rating decision that increased his evaluation to 70 percent 
effective October 29, 2001, and 100 percent effective January 
14, 2002, the veteran stated that there was no medical 
evidence in the record of this claim supporting an evaluation 
of less than 70 percent disabling for his service-connected 
PTSD.  He stated that all of the medical evidence in the 
record of this claim demonstrated that his PTSD was at least 
70 percent disabling from the time that his service 
connection claim had been granted in September 2000.  He also 
stated that he had been unemployable since that time.  
Finally, he stated that he had returned from service in the 
Republic of Vietnam "shell-shocked."


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD was more 
than 30 percent disabling for the period from February 24, 
2000, to October 29, 2001, and that it was more than 70 
percent disabling for the period from October 29, 2001, to 
January 14, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's PTSD is evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, for the period 
from February 24, 2000, to October 29, 2001, and as 70 
percent disabling for the period from October 29, 2001, to 
January 14, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  An evaluation of 30 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to an initial disability rating in 
excess of 30 percent for PTSD for the period from February 
24, 2000, to October 29, 2001, and entitlement to an initial 
disability rating in excess of 70 percent for PTSD for the 
period from October 29, 2001, to January 14, 2002.  The 
objective medical evidence of record on this claim fails to 
show that, for the period from February 24, 2000, to October 
29, 2001, the veteran's service-connected PTSD was manifested 
by more than an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and mild memory loss, such that he is 
entitled to an initial disability rating in excess of 30 
percent for PTSD for this period.  Nor does the objective 
medical evidence of record show, for the period from October 
29, 2001, to January 14, 2002, that the veteran's service-
connected PTSD was manifested by more than occupational and 
social impairment with deficiencies in most areas, such that 
he is entitled to an initial disability rating in excess of 
70 percent for PTSD for this period.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
for the period from February 24, 2000, to October 29, 2001, 
the Board notes that there was no objective medical evidence 
of record in February 2002 that the veteran had suffered from 
panic attacks, had any difficulty in understanding complex 
commands, or had any impairment in memory, judgment, or 
abstract thinking, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Although his GAF score was 50, the objective symptoms noted 
do not correspond with the criteria required for a 50 percent 
rating.  While the Schedule for Rating Disabilities 
(Schedule) does indicate that the rating agency must be 
familiar with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), it does not does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130.  Thus, a GAF score of 50 does not 
automatically equate to any particular percentage in the 
Schedule; rather, it is but one factor to be considered in 
conjunction with all of the other evidence.  

Given the objective medical evidence of record indicating 
that the veteran primarily experienced disabling symptoms 
such as chronic sleep impairment, had depressive symptoms 
noted to be in the moderate range, and was employed full time 
in a position he had held since 1993 (according to a November 
2000 examination report), the Board concludes that the 
veteran is not entitled to an initial disability rating in 
excess of 30 percent for PTSD for the period from February 
24, 2000, to October 29, 2001.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

Turning to the veteran's claim of entitlement to an initial 
disability rating in excess of 70 percent for PTSD for the 
period from October 29, 2001, to January 14, 2002, the Board 
observes that, a general examination of all body systems on 
October 29, 2001, revealed a congruent and appropriate affect 
and mood, logical and goal directed thought processes, no 
auditory or visual hallucinations, intact insight and 
judgment, and no suicidal or homicidal ideation.  However, 
the VA social worker had noted that the veteran had a GAF 
score of 45 during an individual therapy session.  A 
subsequent individual therapy session in November 2001, 
showed no suicidal or homicidal ideation and the veteran was 
not considered to be an acute danger to himself or to others. 
The VA social worker stated that the veteran's PTSD symptoms 
were severe, assigning a GAF score 40, indicating only some 
impairment in reality testing or communication or major 
impairment in several areas.  A subsequent report in December 
2001 also noted a GAF score of 40.  However, the veteran was 
still employed at that time.  

Additionally, on December 12, 2001, the veteran reported that 
he had been doing well during the day, he had a good energy 
level and mood and he was able to concentrate at work, 
although he continued to experience intrusive nightmares.  
Mental status examination of the veteran on that date 
revealed only mild psychomotor slowing, normal speech, 
logical and linear thought processes, and no apparent 
delusions.  The veteran denied auditory and visual 
hallucinations and also denied suicidal or violent thoughts.  
The VA social worker noted during an individual PTSD therapy 
session on December 21, 2001, that the veteran's PTSD had 
been exacerbated by the September 11, 2001, terrorist 
attacks, and this may have led to his termination.  Mental 
status examination revealed that the veteran was upset 
secondary to his termination.  His GAF score was 35, 
indicating some impairment in reality testing or 
communication or major impairment in several areas.  The 
veteran also denied any active suicidal or homicidal 
ideation.  A detailed review of the veteran's termination 
letter indicates that he lost his job due to a lack of 
communication and a decline in work performance.  

Given the lack of objective medical evidence on the record of 
this claim demonstrating that the veteran's service-connected 
PTSD was manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes, grossly inappropriate behavior, persistent 
delusions or hallucinations, a persistent danger of hurting 
himself or others, an intermittent ability to perform his 
activities of daily living, disorientation to time or place, 
or significant memory loss, the Board determines that the 
veteran is not entitled to an initial disability rating in 
excess of 70 percent for PTSD for the period from October 29, 
2001, to January 14, 2002.  Id.  

The Board also finds that the 30 percent evaluation assigned 
to the veteran's service-connected PTSD for the period from 
February 24, 2000, to October 29, 2001, reflects the most 
disabling that it had been during this period.  Additionally, 
the 70 percent evaluation assigned to the veteran's PTSD for 
the period from October 29, 2001, to January 14, 2002, 
reflects the most disabling that it had been during this 
period.  Therefore, the Board determines that additional 
consideration of staged ratings is not warranted.  See 
Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted for the 
period from February 24, 2000, to October 29, 2001, or for 
the period from October 29, 2001, to January 14, 2002.  In 
this regard, the Board notes that the evidence does not show 
that the veteran's service-connected PTSD interfered markedly 
with employment (i.e., beyond that contemplated in the 
assigned rating), warranted frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards for the period 
from February 24, 2000, to October 29, 2001.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  With respect to the veteran's specific 
contention that he was unemployable due to his service-
connected PTSD from the date that his service connection 
claim was granted in September 2000, the Board notes that the 
veteran was employed full-time until December 2001.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met on the veteran's service-connected PTSD for the 
period from February 24, 2000, to October 29, 2001.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning an initial disability rating in excess of 30 
percent to the veteran's service-connected PTSD for the 
period from February 24, 2000, to October 29, 2001.  Nor does 
38 C.F.R. § 3.321(b)(1) support assigning an initial 
disability rating in excess of 70 percent to the veteran's 
PTSD for the period from October 29, 2001, to January 14, 
2002.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period from February 24, 2000, to 
October 29, 2001, and entitlement to an initial disability 
rating in excess of 70 percent for PTSD for the period from 
October 29, 2001, to January 14, 2002.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is 
denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder for the period 
from February 24, 2000, to October 29, 2001, is denied.

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder for the period 
from October 29, 2001, to January 14, 2002, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



